PER CURIAM.
Affirmed. This appeal is patently frivolous and abusive of the appellate process. See Pinch-a-Penny v. Russell, 516 So.2d 21 (Fla. 1st DCA 1987); Dade County Public Safety Dep’t and CNA v. Adams, 502 So.2d 484 (Fla. 1st DCA 1987); Swanigan v. Dobbs House, 442 So.2d 1026 (Fla. 1st DCA 1983); Catron Beverages, Inc. v. Maynard, 395 So.2d 261 (Fla. 1st DCA 1981).
Appellee’s motion for an attorney’s fee on appeal is granted and the cause is remanded to the deputy commissioner for *443determination of the amount thereof if the parties do not agree on such amount.
WENTWORTH, NIMMONS and ZEHMER, JJ., concur.